   Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 1 of 63 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


LABRADOR DIAGNOSTICS LLC,


               Plaintiff,

                                                     C.A. No. ______________________
       v.                                            JURY TRIAL DEMANDED


BIOFIRE DIAGNOSTICS, LLC and
BIOMERIEUX S.A.,


               Defendants.




 LABRADOR DIAGNOSTICS LLC'S COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Labrador Diagnostics LLC ("Labrador"), by and through its undersigned counsel,

pleads the following against BioFire Diagnostics, LLC ("BioFire") and bioMerieux S.A.

("bioMerieux") (collectively, "Defendants") and alleges as follows:

                                        THE PARTIES

       1.      Plaintiff Labrador is a Delaware limited liability company duly organized and

existing under the laws of the State of Delaware.

       2.      On information and belief, Defendant BioFire is a corporation duly organized and

existing under the laws of the State of Delaware. On information and belief, Defendant BioFire is

a wholly owned subsidiary of Defendant bioMerieux S.A.




                                             -1-
   Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 2 of 63 PageID #: 2



       3.      On information and belief, Defendant bioMerieux S.A. is a foreign corporation,

formed under the laws of France.

                                JURISDICTION AND VENUE

       4.      This is an action arising under the patent laws of the United States, 35 U.S.C. § 1

et seq. Accordingly, this Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

       5.      This Court has personal jurisdiction over Defendant BioFire because on

information and belief BioFire manufactures infringing products that are and have been used,

offered for sale, sold, and/or purchased in the District of Delaware, and BioFire has committed,

and continues to commit, acts of infringement in the District of Delaware, has conducted business

in the District of Delaware, and/or has engaged in continuous and systematic activities in the

District of Delaware. For example, upon information and belief, Defendant BioFire makes, uses,

offers for sale, sells, and induces and contributes to the infringement of its products known as the

BioFire FilmArray System, BioFire FilmArray 2.0, BioFire FilmArray EZ, BioFire FilmArray

Torch, BioFire FilmArray pouches and/or panels ("pouches"), and BioFire FilmArray software

running on computers (individually and in combination the "Accused Products") in this District.

Further, Defendant BioFire has submitted itself to the jurisdiction of this Court by electing to

incorporate in the State.

       6.      This Court has personal jurisdiction over Defendant bioMerieux because on

information and belief bioMerieux directly or indirectly through control of its subsidiary BioFire

manufactures infringing products that are and have been used, offered for sale, sold, and purchased

in the District of Delaware, and bioMerieux has directly or indirectly through control of its

subsidiary BioFire committed, and continues to commit, acts of infringement in the District of



                                              -2-
   Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 3 of 63 PageID #: 3



Delaware, has directly or indirectly through control of its subsidiary BioFire conducted business

in the District of Delaware, and/or has engaged in continuous and systematic activities in the

District of Delaware.

       7.     For example, upon information and belief, Defendant bioMerieux through its

subsidiary Defendant BioFire submitted FilmArray pouches, to be used in conjunction with the

FilmArray 2.0, FilmArray EZ, and/or FilmArray Torch as part of the FilmArray System in an

infringing manner, to the FDA for FDA clearance. See, e.g., bioMerieux Website, "bioMerieux

submits for FDA Clearance of the BIOFIRE® FILMARRAY® Pneumonia Panel," April 19, 2018,

https://www.biomerieux.com/en/biomerieux-submits-fda-clearance-biofirer-filmarrayr-

pneumonia-panel; bioMerieux Website, "bioMerieux submits enhanced BIOFIRE® BCID2 Panel

for FDA clearance," January 13, 2020, https://www.biomerieux.com/en/biomerieux-submits-

enhanced-biofirer-bcid2-panel-fda-clearance.

       8.     As an additional example, upon information and belief, Defendant bioMerieux

advertises use of the Accused Products on its website and in its literature for use in the United

States in an infringing manner for example, by advertising its FDA status, (see, e.g., id.;

bioMerieux       2018       Annual       Report      at,     e.g.,     16,      available      at

https://www.biomerieux.com/sites/corporate/files/biomerieux_annual_report_2018.pdf),         and

providing contact information for the purchase of the Accused Products.

       9.     As a further example, upon information and belief, Defendant bioMerieux has

pervasive control over the activities of its subsidiary Defendant BioFire. As one illustration,

Defendant bioMerieux directs and controls the infringing activities of its subsidiary Defendant

BioFire as shown, for example, by its referral to the Accused Products as "our [bioMerieux's]




                                               -3-
   Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 4 of 63 PageID #: 4



BIOFIRE® product line" as "a clear growth driver that has propelled bioMerieux to the position of

market leader." Id. at 2.

       10.     As a yet further example of bioMerieux's pervasive control over the activities of its

subsidiary Defendant BioFire, upon information and belief, Defendant bioMerieux directs and

controls the infringing activities of its subsidiary Defendant BioFire by its direct control of BioFire

senior management. In particular, Randy Rasmussen is both the "CEO of BioFire Diagnostics and

Executive VP Molecular Biology of bioMerieux." See, e.g., bioMerieux Website,

https://www.biomerieux-diagnostics.com/biomerieux-submits-enhanced-biofirer-bcid2-panel-

fda-clearance. On an affiliated US website, bioMerieux lists Mr. Rasmussen among its "Corporate

Governance" leaders, noting that "The Management Committee is responsible for putting

bioMerieux's strategy into effect: overseeing strategic projects, deciding on priorities and

implementing the necessary resources within the Company's various divisions." bioMerieux USA

Website, "About bioMerieux: Corporate Governance," https://www.biomerieux-usa.com/about-

us/corporate-governance. The "Corporate Governance" group of bioMerieux also lists Kirk Ririe

as "Corporate VP, Chief Innovative Officer." Id. On information and belief, Mr. Ririe is also a co-

founder of BioFire and identifies as the "CEO" at BioFire Diagnostics. See LinkedIn, Kirk Ririe,

https://www.linkedin.com/in/kirk-ririe-81692bb.

       11.     Defendant bioMerieux has additionally availed itself of the privileges of this Court.

For example, bioMerieux has sought to enforce patent rights against an alleged infringer in this

District. See bioMerieux, S.A. v. Hologic Inc., Case No. 1:18-cv-00021-LPS. The trial was

completed only days ago, on February 25, 2020, and is currently undergoing post-trial motions.

       12.     Under 28 U.S.C. §§ 1391(b)-(d) and 1400(b), venue is proper in this judicial district

as to Defendant BioFire because at least BioFire resides within this District, as it is incorporated



                                               -4-
   Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 5 of 63 PageID #: 5



in the State of Delaware. Further, on information and belief, venue is additionally proper because

Defendant BioFire has committed acts of infringement within this judicial district giving rise to

this action.

        13.     Further, under 28 U.S.C. §§ 1391(b)-(d), venue is proper in this judicial district as

to Defendant bioMerieux because bioMerieux is a foreign corporation and, as described above, is

subject to this Court's jurisdiction.

                                          FIRST CLAIM

                           (Infringement of U.S. Patent No. 8,283,155)

        14.     Labrador re-alleges and incorporates herein by reference Paragraphs 1-13 of its

Complaint.

        15.     The '155 Patent, entitled "Point-of-Care Fluidic Systems and Uses Thereof," was

duly and lawfully issued on October 9, 2012. A true and correct copy of the '155 Patent is attached

hereto as Exhibit 1.

        16.     The '155 Patent has been in full force and effect since its issuance. Labrador owns

by assignment the entire right, title, and interest in and to the '155 Patent, including the right to

seek damages for past, current, and future infringement thereof.

        17.     The '155 Patent relates generally to "the field of medical devices," including

"portable medical devices that allow real-time detection of analytes from a biological fluid." Ex. 1

at Abstract.

        18.     Labrador is informed and believes, and on that basis alleges, that Defendants

individually and collectively1 have infringed and, unless enjoined will continue to infringe, one or



        1
         All reference to Defendants or Defendants' products refer to the Defendants individually
and collectively and to products over which the Defendants individually and collectively control.

                                               -5-
   Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 6 of 63 PageID #: 6



more claims of the '155 Patent, in violation of 35 U.S.C. § 271, by, among other things, making,

using, offering to sell, and selling within the United States, and/or supplying or causing to be

supplied in or from the United States, without authority or license, the Accused Products for use

in an infringing manner.

       19.     The Accused Products embody at least claim 1 of the '155 Patent, literally or under

the doctrine of equivalents, as set forth below. The further descriptions below, which are based on

publicly available information, are preliminary examples and are non-limiting. On information and

belief, the FilmArray 2.0, FilmArray EZ, and FilmArray Torch devices operate, together with the

FilmArray pouches and software, similarly as pertinent to the non-limiting examples set forth

below. On information and belief, the FilmArray EZ operates in substantially the same manner as

the FilmArray 2.0, and as such is not separately addressed below. For the purposes of infringement,

Plaintiff Labrador's non-limiting examples relating to the FilmArray 2.0 are equally applicable to

the FilmArray EZ, albeit with use of at least the RP EZ Panel designed for use with the FilmArray

EZ. See BioFire Diagnostics Website, https://www.biofiredx.com/products/the-filmarray-

panels/filmarray-respiratory-panel-ez/.

       "1. A two-way communication system for detecting an analyte in a bodily fluid from
       a subject, comprising:"

       20.     Defendants' FilmArray 2.0 and Torch systems are each two-way communication

systems for detecting an analyte in a bodily fluid from a subject.

       21.     Defendants' FilmArray 2.0 Instrument connected to a computer running FilmArray

software, together with FilmArray pouches, is a system. This system is referred to herein as the

"FilmArray 2.0 System."




                                              -6-
   Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 7 of 63 PageID #: 7



       22.    The FilmArray 2.0 System is a two-way communication system. See, e.g.,

FilmArray 2.0 Operator's Manual at 1:




       23.    Defendant's FilmArray Torch Module connected to a FilmArray Torch System

Base, together with FilmArray pouches, is a system. This system is referred to herein as the

"FilmArray Torch System."

       24.    The FilmArray Torch System is a two-way communication system. See, e.g.,

FilmArray Torch Operators' Manual at 1:




                                          -7-
   Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 8 of 63 PageID #: 8



       25.    The FilmArray 2.0 System is designed to detect an analyte in a bodily fluid from a

subject. See, e.g., BioFire Diagnostics Website, https://www.biofiredx.com/:




       26.    Similarly, the FilmArray Torch System is designed to detect an analyte in a bodily

fluid from a subject. See, e.g., BioFire Diagnostics Website, https://www.biofiredx.com/:




                                             -8-
   Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 9 of 63 PageID #: 9



See also, e.g., FilmArray Torch Operators' Manual at 1:




       "a) a reader assembly comprising a programmable processor that is operably linked
       to a communication assembly;"

       27.     Defendants' FilmArray 2.0 and Torch systems each include a reader assembly

comprising a programmable processor that is operably linked to a communication assembly.

       28.     For example, Defendants' FilmArray 2.0 System includes one or more FilmArray

2.0 Instruments. See, e.g., FilmArray 2.0 Operator's Manual at 1:




                                             -9-
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 10 of 63 PageID #: 10



        29.   Defendants' FilmArray Torch System includes one or more FilmArray Torch

Modules. See, e.g., FilmArray Torch Operator's Manual at 1:




        30.   Defendant's FilmArray 2.0 Instrument(s) include(s) a programmable processor

connected to one or more Ethernet interfaces. See, e.g., FilmArray 2.0 Operator's Manual at 24:




Id. at 9:




                                            - 10 -
 Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 11 of 63 PageID #: 11



       31.    The Ethernet interface to which a programmable processor of the FilmArray 2.0

Instrument connects is a communication assembly.

       32.    Defendant's FilmArray Torch Module(s) include(s) a programmable processor

connected to one or more Ethernet interfaces. See, e.g., FilmArray Torch Operator's Manual at 10:




       33.    The Ethernet interface to which a programmable processor of the FilmArray Torch

Module connects is a communication assembly.

       "b) an external device configured to transmit a protocol to the communication
       assembly;"

       34.    Defendants' FilmArray 2.0 and Torch systems each include an external device

configured to transmit a protocol to the communication assembly of a reader assembly.




                                            - 11 -
 Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 12 of 63 PageID #: 12



       35.       For example, the FilmArray 2.0 System includes a computer external to FilmArray

2.0          Instruments.       See,       e.g.,         BioFire     Diagnostics       Website,

https://www.biofiredx.com/products/filmarray/:




See also, e.g., FilmArray 2.0 Operator's Manual at 24:




       36.       The FilmArray Torch System includes a FilmArray Torch System Base that is

external to FilmArray Torch modules. See, e.g., FilmArray Torch Operators' Manual at 1:




                                             - 12 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 13 of 63 PageID #: 13



        37.     The external computer in a FilmArray 2.0 System is configured to transmit a

protocol to an Ethernet interface of a FilmArray 2.0 Instrument. See, e.g., FilmArray 2.0 Operator's

Manual at 24:




Id. at 3-4:




Id. at 9:




                                             - 13 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 14 of 63 PageID #: 14



        38.   The FilmArray Torch System Base is configured to transmit a protocol to an

Ethernet interface of a FilmArray Torch Module. See, e.g., FilmArray Torch Operator's Manual at

10:




Id. at 27:




                                           - 14 -
 Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 15 of 63 PageID #: 15




       "c) a test device configured to be inserted into the reader assembly, said test device
       comprising:"

       39.     Defendants' FilmArray 2.0 and Torch systems each include a test device configured

to be inserted into a reader assembly of the system.

       40.     The FilmArray 2.0 system is used in combination with FilmArray test device

pouches. See, e.g., FilmArray 2.0 Operator's Manual at 1:




       41.     The FilmArray Torch system is used in combination with FilmArray test device

pouches. See, e.g., FilmArray Torch Operator's Manual at 1:




                                             - 15 -
 Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 16 of 63 PageID #: 16



       42.    As a further example, each FilmArray pouch is configured to be inserted into a

FilmArray 2.0 Instrument. See, e.g., FilmArray 2.0 Operator's Manual at 18:




       43.    Each FilmArray pouch is configured to be inserted into a FilmArray Torch Module.

See, e.g., FilmArray Torch Operator's Manual at 25-26:




                                              ...




                                           - 16 -
 Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 17 of 63 PageID #: 17




       "i) a sample collection unit configured for collecting a sample of bodily fluid
       suspected to contain an analyte;"

       44.     Each of Defendants' FilmArray pouches includes a sample collection unit

configured for collecting a sample of bodily fluid suspected to contain an analyte.

       45.     For example, each FilmArray pouch includes a sample injection port into which the

FilmArray operators are instructed to insert a sample mixture for testing such that the sample is

collected within the pouch. See, e.g., FilmArray RP2 Reagent Quick Guide:




                                             - 17 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 18 of 63 PageID #: 18



See also FilmArray Pneumonia Panel Instructions for Use at 8:




       "ii) an assay assembly containing reactants that react with said sample of bodily
       fluid based on the protocol transmitted from said external device to yield a
       detectable signal indicative of the presence and/or concentration of said analyte;
       and"

       46.     Each of Defendants' FilmArray pouches includes an assay assembly containing

reactants that react with a sample of bodily fluid based on the protocol transmitted from an external

device to yield a detectable signal indicative of the presence and/or concentration of said analyte.




                                              - 18 -
 Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 19 of 63 PageID #: 19



       47.     For example, each FilmArray pouch contains polymerase chain reaction (PCR)

reactants configured to react with a bodily fluid sample injected into the FilmArray pouches. See,

e.g., FilmArray 2.0 Operator's Manual at 3:




See also, e.g., FilmArray Torch Operator's Manual at 3 (same).

       48.     The reactants in a FilmArray pouch are configured to react with a sample of bodily

fluids based on the protocol transmitted from an external computer in a FilmArray 2.0 System or




                                              - 19 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 20 of 63 PageID #: 20



the FilmArray Torch System Base in a FilmArray Torch System, respectively, when each

FilmArray System is used. See, e.g., FilmArray 2.0 Operator's Manual at 1:




Id. at 24:




Id. at 3-4:




See also, e.g., FilmArray Torch Operator's Manual at 1:




                                            - 20 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 21 of 63 PageID #: 21



Id. at 27:




        49.    The reactants in FilmArray pouches are configured to react with a sample of bodily

fluid to yield a fluorescent signal indicative of the presence and/or concentration of a nucleic acid

analyte. See, e.g., FilmArray 2.0 Operator's Manual at 1:




                                              - 21 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 22 of 63 PageID #: 22



Id. at 4:




See also, e.g., FilmArray Torch Operator's Manual at 1:




Id. at 5:




        50.    The reactants in a BioFire FilmArray Pneumonia Panel, for example, react with a

sample of bodily fluids to yield a detectable signal indicative of the presence and/or concentration




                                             - 22 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 23 of 63 PageID #: 23



of various viruses and bacteria. See, e.g., FilmArray Pneumonia Panel Instructions for Use at 18-

19:




                                                 ...




       "iii) an identifier that is configured to provide the identity of said test device and is
       also configured to trigger the transmission of said protocol that is selected based on
       said identifier;"

       51.     Defendants' FilmArray pouches each include an identifier that is configured to

provide the identity of said test device and is also configured to trigger the transmission of said

protocol that is selected based on said identifier.



                                               - 23 -
 Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 24 of 63 PageID #: 24



       52.    For example, the FilmArray pouches include one or more identifiers, including

barcode and human readable identifiers, that provide the identity of each pouch to the FilmArray

2.0 external computer and the FilmArray Torch System Base, respectively, based on the FilmArray

System being used. See, e.g., FilmArray 2.0 Operator's Manual at 3:




See also, e.g., FilmArray Torch Operator's Manual at 3 (same).

See also, e.g., FilmArray 2.0 Operator's Manual at 16:




                                            - 24 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 25 of 63 PageID #: 25



See also, e.g., FilmArray Torch Operator's Manual at 24 (same); see also FilmArray 2.0

Operator's Manual at 19:




See also, e.g., FilmArray Torch Operator's Manual at 27:




Id. at 56:




                                            - 25 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 26 of 63 PageID #: 26



       53.     Such barcode or other identifier on the FilmArray pouches are also configured to

trigger the transmission of a protocol that is selected based on the barcode or other identifier. See,

e.g., FilmArray 2.0 Operator's Manual at 19-20:




                                                 ...




                                              - 26 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 27 of 63 PageID #: 27




See also, e.g., FilmArray Torch Operator's Manual at 39:




Id. at 53:




                                            - 27 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 28 of 63 PageID #: 28



       "wherein the programmable processor of the reader assembly is configured to
       receive said protocol from said external device, wherein said protocol in turn effects
       (1) a reaction in said assay assembly for generating said signal, and (2) selection of a
       detection method for detecting said signal, and wherein said reader further
       comprises a detection assembly for detecting said signal which is transmitted via
       said communication assembly to said external device."

       54.      The programmable processors in the reader assemblies of Defendants' FilmArray

2.0 and Torch systems are configured to receive a protocol from an external device, wherein the

protocol in turn effects (1) a reaction in a FilmArray pouch assay assembly for generating a signal,

and (2) selection of a detection method for detecting the signal, and wherein the reader further

comprises a detection assembly for detecting said signal which is transmitted via said

communication assembly to said external device.

       55.      As an example, the programmable processor of the FilmArray 2.0 Instrument

receives a protocol from the FilmArray 2.0 external computer. See, e.g., FilmArray 2.0 Operator's

Manual at 20:




                                             - 28 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 29 of 63 PageID #: 29



        56.     As a further example, the programmable processor of the FilmArray Torch Module

receives a protocol from the FilmArray Torch System Base. See, e.g., FilmArray Torch Operator's

Manual at 39:




Id. at 53:




        57.     Additionally, each protocol effects a reaction in the assay assembly of the

FilmArray pouch inserted in the FilmArray 2.0 Instrument or FilmArray Torch Module, for

generating a signal and effects the selection of a detection method. See, e.g., FilmArray 2.0

Operator's Manual at 4:




Id. at 24:




                                            - 29 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 30 of 63 PageID #: 30



Id. at 25:




Id. at 3-4:




Id. at 4:




                                   - 30 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 31 of 63 PageID #: 31



Id. at 14:




See also, e.g., FilmArray Torch Operator's Manual at 4:




Id. at 40:




Id. at 5:




                                              ...




                                            - 31 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 32 of 63 PageID #: 32



Id. at 22:




        58.   A FilmArray 2.0 Instrument includes a detection assembly for detecting a signal,

which is transmitted through one or more Ethernet interfaces to the FilmArray 2.0 external

computer. See, e.g., FilmArray 2.0 Operator's Manual at 4:




Id. at 4:




Id. at 14:




                                            - 32 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 33 of 63 PageID #: 33



        59.    A FilmArray Torch Module includes a detection assembly for detecting a signal,

which is transmitted through one or more Ethernet interfaces to the FilmArray Torch System Base.

See, e.g., FilmArray Torch Operator's Manual at 5:




Id. at 5:




Id. at 22:




                                                ***

        60.    Defendants have had knowledge of the '155 Patent and their infringement of the

'155 Patent at least since shortly after June 5, 2018 when bioMerieux, Inc., a US subsidiary of

Defendant bioMerieux S.A., entered into an agreement with the former owner of the '155 Patent

to allow it and its subsidiaries and affiliates, including Defendants, to inspect patent assets, which


                                              - 33 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 34 of 63 PageID #: 34



included the '155 Patent. As such, Defendants were at least aware of the portfolio which included

the '155 Patent. Yet despite this notice, Defendants proceeded to infringe the '155 Patent.

          61.   Additionally, to the extent that Defendants have continued or continue to make,

have made, use, sell, or offer for sale products or services that infringe the '155 Patent following

their awareness of the '155 Patent, Defendants' infringement is willful and entitles Labrador to an

award of enhanced damages pursuant to 35 U.S.C. § 284 and attorneys' fees pursuant to 35 U.S.C.

§ 285.

          62.   Labrador is informed and believes, and on that basis alleges, that Defendants

actively, knowingly, and intentionally induced infringement of one or more claims of the '155

Patent following their awareness of the '155 Patent by, for example, controlling the design and

manufacture of, offering for sale, selling, supplying, and otherwise providing instruction and

guidance regarding the Accused Products with the knowledge and specific intent to encourage and

facilitate infringing uses of such products by its customers both inside and outside the United

States.

          63.   For example, Defendants publicly provide documentation, including product

manuals and instruction booklets available through both BioFire's and bioMerieux's websites,

instructing customers on uses of Defendants' products that infringe the '155 Patent. See, e.g.,

BioFire     Diagnostics   Website,   https://www.biofiredx.com/support/documents,       bioMerieux

Diagnostics Website, https://www.biomerieux-diagnostics.com/molecular-diagnostics. As a

further example, Defendants' manuals and instruction booklets direct customers to contact BioFire

sales support and bioMerieux's website directs customers to contact bioMerieux's sales force for

each country, including the United States. See, e.g., bioMerieux Contact Us Page,

https://www.biomerieux-usa.com/contact-us (listing sales contacts in Boston, MA and Lombard,



                                             - 34 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 35 of 63 PageID #: 35



IL among others). On information and belief, Defendants' customers directly infringe the '155

Patent by, for example, at least using within the United States, without authority or license, the

above-described BioFire products.

       64.     Labrador is informed and believes, and on that basis alleges, that Defendants have

contributed to the infringement by its customers of the '155 Patent by, without authority, selling

and offering to sell within the United States materials and products for practicing the claimed

invention of the '155 Patent both inside and outside the United States. For example, the above-

described products each and in combination constitute a material part of the inventions of the '155

Patent and are not staple articles or commodities of commerce suitable for substantial

noninfringing use.

       65.     On information and belief, Defendants know that the above-described products

each and in combination constitute a material part of the inventions of the '155 Patent and are not

staple articles or commodities of commerce suitable for substantial noninfringing use. On

information and belief, Defendants' customers directly infringe the '155 Patent by, for example,

making, using, offering to sell, and selling within the United States, without authority or license,

the above-described products.

       66.     As a result of Defendants' infringement of the '155 Patent, Labrador has been

damaged. Labrador is entitled to recover for damages sustained as a result of Defendants' wrongful

acts in an amount subject to proof at trial.

       67.     To the extent 35 U.S.C. § 287 is determined to be applicable, its requirements have

been satisfied with respect to the '155 Patent.

       68.     In addition, Defendants' infringing acts and practices have caused and are causing

immediate and irreparable harm to Labrador.



                                               - 35 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 36 of 63 PageID #: 36



       69.      Labrador is informed and believes, and on that basis alleges, that Defendants'

infringement of the '155 Patent has been and continues to be willful. As noted above, Defendants

had knowledge of the '155 Patent and their infringement of the '155 Patent. Defendants' have

deliberately continued to infringe in an egregious manner, with reckless disregard for Labrador's

patent rights. Thus, Defendants' infringing actions have been and continue to be consciously

wrongful.

       70.      Based on the information alleged in this claim, as well as the information alleged

in the Second Claim, infra, Labrador is informed and believes, and on that basis alleges, that this

is an exceptional case, which warrants an award of attorney's fees to Labrador pursuant to 35

U.S.C. § 285.

                                        SECOND CLAIM

                          (Infringement of U.S. Patent No. 10,533,994)

       71.      Labrador re-alleges and incorporates herein by reference Paragraphs 1-70 of its

Complaint.

       72.      The '994 Patent, entitled "Systems and Methods of Sample Processing and Fluid

Control in a Fluidic System," was duly and lawfully issued on January 14, 2020. A true and correct

copy of the '994 Patent is attached hereto as Exhibit 2.

       73.      The '994 Patent has been in full force and effect since its issuance. Labrador owns

by assignment the entire right, title, and interest in and to the '994 Patent, including the right to

seek damages for past, current, and future infringement thereof.

       74.      The '994 Patent relates generally to "the field of medical devices," including

"portable medical devices that allow real-time detection of analytes from a biological fluid." Ex. 2

at Abstract.



                                              - 36 -
 Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 37 of 63 PageID #: 37



       75.     Labrador is informed and believes, and on that basis alleges, that Defendants

individually and collectively have infringed and unless enjoined will continue to infringe one or

more claims of the '994 Patent, in violation of 35 U.S.C. § 271, by, among other things, making,

using, offering to sell, and selling within the United States, and/or supplying or causing to be

supplied in or from the United States, without authority or license, the Accused Products for use

together in an infringing manner.

       76.     The Accused Products in at least the Accused FilmArray System embody at least

claim 1 of the '994 Patent, literally or under the doctrine of equivalents, as set forth below. The

further descriptions below, which are based on publicly available information, are preliminary

examples and are non-limiting. On information and belief, the FilmArray 2.0 and FilmArray Torch

devices operate, together with the FilmArray pouches and software, similarly as pertinent to the

non-limiting examples set forth below.

       "1. A system for detecting the presence or absence of an analyte in a bodily fluid
       sample obtained from a subject, comprising:"

       77.     Defendants' FilmArray 2.0 and Torch systems are each systems for detecting the

presence or absence of an analyte in a bodily fluid sample obtained from a subject.




                                             - 37 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 38 of 63 PageID #: 38



       78.     For example, the FilmArray 2.0 System is designed to detect the presence or

absence of a nucleic acid sequence of interest in a specimen sample obtained from a patient's bodily

fluid. See, e.g., BioFire Diagnostics Website, https://www.biofiredx.com/:




       79.     As a further example, the FilmArray Torch System is designed to detect the

presence or absence of a nucleic acid sequence of interest in a specimen sample obtained from a

patient's bodily fluid. See, e.g., BioFire Diagnostics Website, https://www.biofiredx.com/:




                                             - 38 -
 Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 39 of 63 PageID #: 39



See also, e.g., FilmArray Torch Operators' Manual at 1:




       80.    Each of Defendants' FilmArray pouches is designed to and does detect the presence

or absence of a sequence of interest from such bodily fluid sample. See, e.g., FilmArray 2.0

Operator's Manual at 1:




See also, e.g., FilmArray Torch Operator's Manual at 1:




       81.    The PCR reactants in the FilmArray pouches react with a bodily fluid sample to

detect the presence or absence of a sequence of interest in a bodily fluid sample through the use



                                            - 39 -
 Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 40 of 63 PageID #: 40



of, for example, fluorescence and melting curve analysis. See, e.g., FilmArray 2.0 Operator's

Manual at 4:




See also, e.g., FilmArray Torch Operator's Manual at 5:




                                            - 40 -
 Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 41 of 63 PageID #: 41



       82.     In a particular FilmArray pouch, the reactants react with said sample to detect the

presence or absence of various viruses and bacteria. See, e.g., FilmArray Pneumonia Panel

Instructions for Use at 18-19:




                                               ...




       "a cartridge, comprising:"

       83.     Defendants' FilmArray 2.0 and Torch systems each include a cartridge.

       84.     The FilmArray 2.0 system is used in combination with FilmArray test device

pouches. See, e.g., FilmArray 2.0 Operator's Manual at 1:



                                            - 41 -
 Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 42 of 63 PageID #: 42




       85.    The FilmArray Torch system is used in combination with FilmArray test device

pouches. See, e.g., FilmArray Torch Operator's Manual at 1:




       "a sample collection unit, comprising:"

       86.    Each of Defendants' FilmArray pouches includes a sample collection unit.

       87.    For example, each FilmArray pouch includes a sample injection port into which the

FilmArray operators are instructed to insert a sample mixture such that the sample is collected

within the pouch. See, e.g., FilmArray RP2 Reagent Quick Guide:




                                           - 42 -
 Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 43 of 63 PageID #: 43



See also FilmArray Pneumonia Panel Instructions for Use at 8:




       "a sample collection well configured to receive a portion of the sample;"

       88.     Each of Defendants' FilmArray pouches includes a sample collection unit including

a sample collection well configured to receive a portion of the sample.

       89.     For example, each FilmArray pouch includes a sample injection port into which the

FilmArray operators are instructed to insert a sample mixture such that the sample is received

within the pouch. See, e.g., FilmArray RP2 Reagent Quick Guide:




                                             - 43 -
 Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 44 of 63 PageID #: 44



See also FilmArray Pneumonia Panel Instructions for Use at 8:




       "a metering channel in fluid communication with the sample collection well and
       configured such that the sample flows from the sample collection well into the
       metering channel; and"

       90.    Each of Defendants' FilmArray pouches includes a sample collection unit including

a metering channel in fluid communication with the sample collection well and configured such

that the sample flows from the sample collection well into the metering channel.

       91.    For example, the sample loading and extraction and purification areas of FilmArray

pouches meter fluid such that the sample flows from the collection area into a metering channel.

See, e.g., FilmArray Pneumonia Panel Instructions for Use at 8:




                                            - 44 -
 Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 45 of 63 PageID #: 45



See also, e.g., FilmArray 2.0 Operator's Manual at 3:




See also, e.g., FilmArray Torch Operator's Manual at 3 (same).

       "a metering element comprising a mechanically movable portion configured to be
       movable from an open position that permits fluid communication between the
       sample collection well and the metering channel to a closed position that does not
       provide fluid communication between the sample collection well, thereby isolating a
       specific volume of the sample in the metering channel;"

       92.     Each of Defendants' FilmArray pouches includes a sample collection unit including

a metering element comprising a mechanically movable portion configured to be movable from an

open position that permits fluid communication between the sample collection well and the

metering channel to a closed position that does not provide fluid communication between the

sample collection well, thereby isolating a specific volume of the sample in the metering channel.



                                            - 45 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 46 of 63 PageID #: 46



       93.     For example, upon information and belief, the fluidic connections in the FilmArray

pouches' sample loading and extraction and purification areas are mechanically moveable through

the use of pistons and/or moveable membrane elements that allow for the flow of the sample when

in an open position and which inhibit such flow when in a closed position, such that a particular

sample volume may be isolated. See, e.g., FilmArray 2.0 Operator's Manual at 3:




See also, e.g., FilmArray Torch Operator's Manual at 3 (same).

       "a lysing assembly configured to lyse cells present in the sample; and"

       94.     Each of Defendants' FilmArray pouches includes a lysing assembly configured to

lyse cells present in the sample.




                                            - 46 -
 Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 47 of 63 PageID #: 47



       95.     For example, the FilmArray pouches include an extraction and purification of

nucleic acids area which, for example, mechanically lyses cells in the sample. See, e.g., FilmArray

2.0 Operator's Manual at 3:




See also, e.g., FilmArray Torch Operator's Manual at 3 (same).

See also, e.g., FilmArray 2.0 Operator's Manual at 4:




See also, e.g., FilmArray Torch Operator's Manual at 5 (same).



                                             - 47 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 48 of 63 PageID #: 48



       "an assay assembly comprising a reaction site containing a reactant able to react
       with the analyte to yield a detectable signal indicative of the presence or absence of
       the analyte; and"

       96.     Each of Defendants' FilmArray pouches includes an assay assembly comprising a

reaction site containing a reactant able to react with the analyte to yield a detectable signal

indicative of the presence or absence of the analyte.

       97.     For example, each FilmArray pouch includes a series of areas containing

polymerase chain reaction (PCR) reactants configured to react with the bodily fluid sample

injected into the FilmArray pouches. See, e.g., FilmArray 2.0 Operator's Manual at 3:




See also, e.g., FilmArray Torch Operator's Manual at 3 (same).


                                             - 48 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 49 of 63 PageID #: 49



        98.    The reactants in the FilmArray pouches are configured to react with a sample of

bodily fluids to yield a signal indicative of the presence or absence of nucleic acid analytes. See,

e.g., FilmArray 2.0 Operator's Manual at 1:




Id. at 4:




See also, e.g., FilmArray Torch Operator's Manual at 1:




Id. at 5:




                                              - 49 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 50 of 63 PageID #: 50



       99.     The reactants in a BioFire FilmArray Pneumonia Panel, for example, react with a

sample of bodily fluids to yield a detectable signal indicative of the presence or absence of various

viruses and bacteria. See, e.g., FilmArray Pneumonia Panel Instructions for Use at 18-19:




                                                ...




       "a reader assembly comprising:"

       100.    Defendants' FilmArray 2.0 and Torch systems each include a reader assembly.




                                              - 50 -
 Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 51 of 63 PageID #: 51



       101.    For example, Defendants' FilmArray 2.0 System includes one or more FilmArray

2.0 Instruments. See, e.g., FilmArray 2.0 Operator's Manual at 1:




       102.    For example, Defendants' FilmArray Torch System includes one or more

FilmArray 2.0 Modules. See, e.g., FilmArray Torch Operator's Manual at 1:




                                            - 51 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 52 of 63 PageID #: 52



        "a detection assembly configured to detect the signal; and"

        103.   Defendants' FilmArray 2.0 and Torch systems each include a reader assembly

including a detection assembly configured to detect the signal.

        104.   For example, a FilmArray 2.0 Instrument includes a detection assembly for

detecting the signal. See, e.g., FilmArray 2.0 Operator's Manual at 4:




Id.:




Id. at 14:




                                             - 52 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 53 of 63 PageID #: 53



        105.   For example, a FilmArray Torch Module includes a detection assembly for

detecting the signal. See, e.g., FilmArray Torch Operator's Manual at 5:




Id.:




Id. at 22:




        "a communication assembly configured to receive an assay protocol in response to
        receiving an identity of the cartridge from an external device, the external device
        being separate from the reader assembly, the communication assembly further
        configured to transmit the signal to the external device."

        106.   Defendants' FilmArray 2.0 and Torch systems each include a reader assembly

including a communication assembly configured to receive an assay protocol in response to

receiving an identity of the cartridge from an external device, the external device being separate



                                             - 53 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 54 of 63 PageID #: 54



from the reader assembly, the communication assembly further configured to transmit the signal

to the external device.

        107.   For example, Defendants' FilmArray 2.0 Instrument(s) include one or more

Ethernet interfaces configured to receive an assay protocol in response to the receipt of one or

more barcode identifiers from the FilmArray 2.0 external computer. See, e.g., FilmArray 2.0

Operator's Manual at 24:




Id. at 3-4:




Id. at 9:




        108.   The Ethernet interface is a communication assembly.

        109.   As a further example, Defendants' FilmArray Torch Module(s) include(s) one or

more Ethernet interfaces configured to receive an assay protocol in response to the receipt of one


                                            - 54 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 55 of 63 PageID #: 55



or more barcode identifiers from the FilmArray Torch System Base. See, e.g., FilmArray Torch

Operator's Manual at 10:




Id. at 27:




                                          - 55 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 56 of 63 PageID #: 56



       110.    The Ethernet interface is a communication assembly.

       111.    Defendants' FilmArray 2.0 System includes a communication assembly configured

to receive an assay protocol in response to receiving an identity of the cartridge from the FilmArray

2.0 external computer, which is separate from the FilmArray 2.0 Instrument(s). See, e.g.,

FilmArray 2.0 Operator's Manual at 1:




       112.    Defendants' FilmArray Torch System includes a communication assembly

configured to receive an assay protocol in response to receiving an identity of the cartridge from




                                              - 56 -
 Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 57 of 63 PageID #: 57



the FilmArray Torch System Base, which is separate from the FilmArray Torch Module(s). See,

e.g., FilmArray Torch Operator's Manual at 1:




       113.    An Ethernet interface on each of Defendants' FilmArray 2.0 Instruments transmits

the signal to the FilmArray 2.0 external computer. See, e.g., FilmArray 2.0 Operator's Manual at 1:




                                             - 57 -
     Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 58 of 63 PageID #: 58



Id. at 4:




         114.   An Ethernet interface on each of Defendants' FilmArray Torch Modules transmits

the signal to the FilmArray Torch System Base. See, e.g., FilmArray Torch Operator's Manual at

1:




Id. at 5:




                                             ***

                                            - 58 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 59 of 63 PageID #: 59



          115.   Defendants have had knowledge of the '994 Patent and their infringement of the

'994 Patent once issued at least since shortly after June 5, 2018 when bioMerieux, Inc., a US

subsidiary of Defendant bioMerieux S.A., entered into an agreement with the former owner of the

application which matured into the '994 to allow it and its subsidiaries and affiliates, including

Defendants, to inspect patent assets, which included the application that matured into the '994

Patent. As such, Defendants were at least aware of the portfolio which included the application

which matured into the '994 Patent. Yet despite this notice, Defendants proceeded to infringe the

'994 Patent since it was issued in January 2020.

          116.   Additionally, to the extent that Defendants have continued or continue to make,

have made, use, sell, or offer for sale products or services that infringe the '994 Patent following

their awareness of the '994 Patent, Defendants' infringement is willful and entitles Labrador to an

award of enhanced damages pursuant to 35 U.S.C. § 284 and attorneys' fees pursuant to 35 U.S.C.

§ 285.

          117.   Labrador is informed and believes, and on that basis alleges, that Defendants

actively, knowingly, and intentionally induced infringement of one or more claims of the '994

Patent following their awareness of the '994 Patent by, for example, controlling the design and

manufacture of, offering for sale, selling, supplying, and otherwise providing instruction and

guidance regarding the Accused Products with the knowledge and specific intent to encourage and

facilitate infringing uses of such products by its customers both inside and outside the United

States.

          118.   For example, Defendants publicly provide documentation, including product

manuals and instruction booklets available through both BioFire's and bioMerieux's websites,

instructing customers on uses of Defendants' products that infringe the '994 Patent. See, e.g.,



                                             - 59 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 60 of 63 PageID #: 60



BioFire   Diagnostics    Website,   https://www.biofiredx.com/support/documents,        bioMerieux

Diagnostics Website, https://www.biomerieux-diagnostics.com/molecular-diagnostics. As a

further example, Defendants' manuals and instruction booklets direct customers to contact BioFire

sales support and bioMerieux's website directs customers to contact bioMerieux's sales force for

each country, including the United States. See, e.g., bioMerieux Contact Us Page,

https://www.biomerieux-usa.com/contact-us (listing sales contacts in Boston, MA and Lombard,

IL among others). On information and belief, Defendants' customers directly infringe the '994

Patent by, for example, at least using within the United States, without authority or license, the

above-described BioFire products.

       119.    Labrador is informed and believes, and on that basis alleges, that Defendants have

contributed to the infringement by its customers of the '994 Patent by, without authority, selling

and offering to sell within the United States materials and products for practicing the claimed

invention of the '994 Patent both inside and outside the United States. For example, the above-

described products each and in combination constitute a material part of the inventions of the '994

Patent and are not staple articles or commodities of commerce suitable for substantial

noninfringing use.

       120.    On information and belief, Defendants know that the above-described products

each and in combination constitute a material part of the inventions of the '994 Patent and are not

staple articles or commodities of commerce suitable for substantial noninfringing use. On

information and belief, Defendants' customers directly infringe the '994 Patent by, for example,

making, using, offering to sell, and selling within the United States, without authority or license,

the above-described products.




                                             - 60 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 61 of 63 PageID #: 61



         121.   As a result of Defendants' infringement of the '994 Patent, Labrador has been

damaged. Labrador is entitled to recover for damages sustained as a result of Defendants' wrongful

acts in an amount subject to proof at trial.

         122.   To the extent 35 U.S.C. § 287 is determined to be applicable, its requirements have

been satisfied with respect to the '994 Patent.

         123.   In addition, Defendants' infringing acts and practices have caused and are causing

immediate and irreparable harm to Labrador.

         124.   Labrador is informed and believes, and on that basis alleges, that Defendants'

infringement of the '994 Patent has been and continues to be willful. As noted above, Defendants

have had knowledge of the '994 Patent and their infringement of the '994 Patent. Defendants' have

deliberately continued to infringe in an egregious manner, with reckless disregard for Labrador's

patent rights. Thus, Defendants' infringing actions have been and continue to be consciously

wrongful.

         125.   Based on the information alleged in this claim, as well as the information alleged

in the First Claim, supra, Labrador is informed and believes, and on that basis alleges, that this is

an exceptional case, which warrants an award of attorney's fees to Labrador pursuant to 35 U.S.C.

§ 285.

                                     PRAYER FOR RELIEF

         WHEREFORE, Labrador prays for judgment against Defendants as follows:

         A.     That Defendants have infringed, and unless enjoined will continue to infringe, each

         of the Asserted Patents;

         B.     That Defendants have willfully infringed each of the Asserted Patents;




                                               - 61 -
Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 62 of 63 PageID #: 62



    C.     That Defendants pay Labrador damages adequate to compensate Labrador for

    Defendants' infringement of each of the Asserted Patents, together with interest and costs

    under 35 U.S.C. § 284;

    D.     That Defendants be ordered to pay prejudgment and post-judgment interest on the

    damages assessed;

    E.     That Defendants pay Labrador enhanced damages pursuant to 35 U.S.C. § 284;

    F.     That Defendants be ordered to pay supplemental damages to Labrador, including

    interest, with an accounting, as needed;

    G.     That Defendants be enjoined from infringing the Asserted Patents, or if their

    infringement is not enjoined, that Defendants be ordered to pay ongoing royalties to

    Labrador for any post-judgment infringement of the Asserted Patents;

    H.     That this is an exceptional case under 35 U.S.C. § 285, and that Defendants pay

    Labrador's attorneys' fees and costs in this action; and

    I.     That Labrador be awarded such other and further relief, including equitable relief,

    as this Court deems just and proper.




                                           - 62 -
  Case 1:20-cv-00348-MN Document 1 Filed 03/09/20 Page 63 of 63 PageID #: 63



                                   DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38(b), Labrador hereby demands a trial by jury

on all issues triable to a jury.



 Dated: March 9, 2020                                 Respectfully submitted,

                                                      FARNAN LLP
 Of Counsel:
                                                      /s/ Michael J. Farnan
 Morgan Chu                                           Brian E. Farnan (Bar No. 4089)
 Alan J. Heinrich                                     Michael J. Farnan (Bar No. 5165)
 Keith A. Orso                                        919 North Market Street, 12th Floor
 S. Adina Stohl                                       Wilmington, Delaware 19801
 Dennis J. Courtney                                   Telephone: (302) 777-0300
 Brian M. Weissenberg                                 Facsimile: (302) 777-0301
 Chaplin J. Carmichael                                bfarnan@farnanlaw.com
 IRELL & MANELLA LLP                                  mfarnan@farnanlaw.com
 1800 Avenue of the Stars, Suite 900
 Los Angeles, California 90067-4276
 Telephone: (310) 277-1010                            Attorneys for Plaintiff Labrador Diagnostics
 Facsimile: (310) 203-7199                            LLC
 mchu@irell.com
 aheinrich@irell.com
 korso@irell.com
 astohl@irell.com
 dcourtney@irell.com
 bweissenberg@irell.com
 ccarmichael@irell.com




                                             - 63 -
